In a proceeding pursuant to Social Services Law § 384-b, inter alia, to terminate the mother’s parental rights on the ground of mental illness, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Hamill, J.), dated February 26, 2007, as, after a fact-finding hearing, found that she is unable to provide proper and adequate care for the subject child by reason of her mental illness, terminated her parental rights, and transferred custody and guardianship of the subject child to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly found that there was clear and convincing evidence that the mother is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject child (see Social Services Law § 384-b [4] [c]; Matter of Tamaine William B., 38 AD3d 767 [2007]; Matter of Dederia S.C., 26 AD3d 375 [2006]; Matter of Karyn Katrina D., 19 AD3d 592 [2005]; Matter of Michael W, 15 AD3d 670, 670-671 [2005]; Matter of Dayjah Ann B., 13 AD3d 518, 519 [2004]).
The Family Court did not improvidently exercise its discretion in declining to conduct a separate dispositional hearing (see Matter of Joyce T., 65 NY2d 39, 46 [1985]; Matter of Jimmy Jeremie R., 29 AD3d 913, 914 [2006]; Matter of Julia P., 8 AD3d 389 [2004]).
The mother’s remaining contention is without merit. Prudenti, P.J., Mastro, Santucci and Lifson, JJ., concur.